Name: Commission Regulation (EC) NoÃ 999/2008 of 14Ã October 2008 fixing the interest rates to be used for calculating the costs of financing intervention measures comprising buying-in, storage and disposal for the 2009 EAGF accounting year
 Type: Regulation
 Subject Matter: distributive trades;  agricultural policy;  trade policy;  financial institutions and credit;  EU finance;  economic policy;  accounting
 Date Published: nan

 15.10.2008 EN Official Journal of the European Union L 273/5 COMMISSION REGULATION (EC) No 999/2008 of 14 October 2008 fixing the interest rates to be used for calculating the costs of financing intervention measures comprising buying-in, storage and disposal for the 2009 EAGF accounting year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 3(3) thereof, Whereas: (1) Article 4(1)(a) of Commission Regulation (EC) No 884/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the financing by the European Agricultural Guarantee Fund (EAGF) of intervention measures in the form of public storage operations and the accounting of public storage operations by the paying agencies of the Member States (2) provides that expenditure relating to the financial costs incurred by Member States in mobilising funds to buy in products is to be determined in accordance with the methods set out in Annex IV to that Regulation on the basis of a uniform interest rate for the Community. (2) The uniform interest rate for the Community is the average of the three-month and 12-month forward Euribor rates recorded in the six months preceding the notification from the Member States provided for in point I.2 of Annex IV to Regulation (EC) No 884/2006, with a weighting of one-third and two-thirds respectively. That rate must be fixed at the beginning of each accounting year of the European Agricultural Guarantee Fund (EAGF). (3) However, if the interest rate notified by a Member State is lower than the uniform interest rate fixed for the Community, in accordance with the second subparagraph of point I.2 of Annex IV to Regulation (EC) No 884/2006 a specific interest rate is fixed for that Member State. Also, in the absence of any notification from a Member State of the average rate of its interest costs by the end of the year, the Commission fixes the interest rate for that Member State at the level of the uniform rate fixed for the Community. (4) Given the Member States notifications to the Commission, the interest rates applicable for the 2009 EAGF accounting year should be fixed taking the various factors into account. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 For expenditure relating to the financial costs incurred by Member States in mobilising funds to buy in products chargeable to the 2009 accounting year of the European Agricultural Guarantee Fund (EAGF), the interest rates provided for in Annex IV to Regulation (EC) No 884/2006 in accordance with Article 4(1)(a) of that Regulation shall be: (a) 4,1 % in the case of the specific interest rate applicable in France, Ireland and the Czech Republic; (b) 4,3 % in the case of the specific interest rate applicable in Slovakia; (c) 4,4 % in the case of the specific interest rate applicable in the Netherlands and Sweden; (d) 4,5 % in the case of the specific interest rate applicable in Greece; (e) 5,0 % in the case of the uniform interest rate for the Community applicable to those Member States for which no specific interest rate has been fixed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 October 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 171, 23.6.2006, p. 35.